Case 2:19-cv-00336-JRG Document 132 Filed 09/11/20 Page 1 of 4 PageID #: 4960




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



     BARKAN WIRELESS IP HOLDINGS                      §
                                                      §
     L.P.,                                            §
                                                      §
     Plaintiff,                                       §
                                                      §
                                                      §
                                                      §       NO. 2:19-CV-336
     V.                                               §
                                                      §
                                                      §
                                                      §
     SPRINT CORPORATION, et al.                       §
                                                      §
     Defendants.                                      §


                    AGREED MOTION TO DISMISS WITH PREJUDICE


             Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure and the terms of a

   separate agreement, the Plaintiff, Barkan Wireless IP Holdings L.P. (“Barkan”) and

   Defendant CommScope Technologies LLC (“CommScope”) have agreed to settle, adjust

   and compromise all claims in the above-captioned action. The parties, therefore, move this

   Court to dismiss the above-entitled cause and all claims by Barkan against CommScope,

   all Claims by Barkan against Sprint with respect to CommScope products, and all claims

   by CommScope against Barkan made therein with prejudice to the re-filing of same. For

   the avoidance of doubt, this dismissal does not cover any of Barkan’s claims of

   infringement against any Sprint products manufactured by Airspan, Inc. or Casa Systems,

   including but not limited to the “Airave 4”: “Magic Box Gold”; or “Sprint Pebble,” which



                                                -1-
Case 2:19-cv-00336-JRG Document 132 Filed 09/11/20 Page 2 of 4 PageID #: 4961




   remain accused of infringement in the litigation, but does dismiss any and all claims that

   Barkan has against Sprint involving any product of CommScope or its Affiliates.

          The parties further move the Court to order that all costs and expenses relating to

   this litigation (including attorney and expert fees and expenses) shall be borne solely by

   the party incurring same.

          A proposed Order accompanies this motion.

   AGREED:

   DATED: September 11, 2020

         Respectfully submitted,                          Respectfully submitted,

          /s/ Max L. Tribble, Jr.                         /s/ Douglas M. Kubehl (w/ permission)
         Max L. Tribble, Jr. – Lead Counsel               Douglas M. Kubehl (LEAD ATTORNEY)
         Texas State Bar No. 20213950                     Texas State Bar No. 00796909
         Justin Nelson                                    E-mail: doug.kubehl@bakerbotts.com
         Texas State Bar No. 24034766                     Jeffery Scott Becker
         SUSMAN GODFREY, LLP                              Texas State Bar No. 24069354
         1000 Louisiana Street, Suite 5100                E-mail: jeff.becker@bakerbotts.com
         Houston, Texas 77002                             Melissa Leyla Muenks
         Telephone: (713) 651-9366                        Texas State Bar No. 24097442
         Facsimile: (713) 654-6666                        E-mail: melissa.muenks@bakerbotts.com
         mtribble@susmangodfrey.com                       BAKER BOTTS L.L.P.
         jnelson@susmangodfrey.com                        2001 Ross Avenue
                                                          Dallas, Texas 75201
         Matthew R. Berry                                 Telephone: (214) 953-6500
         Washington State Bar No. 37364                   Facsimile: (214) 953-6503
         Alexander W. Aiken
         Washington State Bar No. 55988                   Jennifer Librach Nall
         SUSMAN GODFREY, LLP                              Texas State Bar No. 24061613
         1201 Third Ave., Suite 3800                      E-mail: jennifer.nall@bakerbotts.com
         Seattle, Washington 98101                        Amara Onyedikachukwu Osisioma
         Telephone: (206) 516-3880                        Pro Hac Vice
         Facsimile: (206) 516-3883                        Email: amara.osisioma@bakerbotts.com
         mberry@susmangodfrey.com                         Christopher James Ratway
         aaiken@susmangodfrey.com                         Texas State Bar No. 24100978
                                                          E-mail: christopher.ratway@bakerbotts.com
         William D. O’Connell                             BAKER BOTTS L.L.P.
         SUSMAN GODFREY, LLP                              98 San Jacinto Blvd #1500


                                              -2-
Case 2:19-cv-00336-JRG Document 132 Filed 09/11/20 Page 3 of 4 PageID #: 4962




       1301 Avenue of the Americas, 32nd Fl.        Austin, TX 78701
       New York, New York 10019-6023                Telephone: (512) 322-2500
       Telephone: (212) 336-8330                    Facsimile: (214) 953-6503
       Facsimile: (212) 336-8340
       boconnell@susmangodfrey.com                  Eric Findlay
                                                    Texas State Bar No. 00789886
       Michael F. Heim                              E-mail: EFindlay@FindlayCraft.com
       Texas State Bar No. 09380923                 Findlay Craft, P.C.
       Robert Allen Bullwinkel                      102 N. College Avenue, Suite 900
       Texas State Bar No. 24064327                 Tyler, Texas 75702
       Blaine Andrew Larson                         (903) 534-1100 M: (903) 312-2030
       Texas State Bar No. 24083360
       HEIM, PAYNE & CHORUSH, LLP
       Heritage Plaza                               Attorneys for Defendant CommScope
       1111 Bagby Street                            Technologies LLC
       Suite 2100
       Houston, TX 77002
       Telephone: (713) 221-2000
       Facsimile: (713) 221-2021
       blarson@hpdlp.com
       mheim@hpcllp.com
       abullwinkel@hpcllp.com

       S. Calvin Capshaw
       Texas State Bar No. 03783900
       CAPSHAW DERIEUX LLP
       114 E. Commerce Ave.
       Gladewater, TX 75647
       Telephone: (903) 845-5770
       ccapshaw@capshawlaw.com

       T. John Ward, Jr.
       Texas State Bar No. 00794818
       Claire Abernathy Henry
       Texas State Bar No. 24053063
       WARD, SMITH & HILL, PLLC
       PO Box 1231
       Longview, Texas 75606
       Telephone: (903) 757-6400
       Facsimile: (903) 757-2323
       jw@wsfirm.com
       claire@wsfirm.com

       Attorneys for Plaintiff Barkan Wireless IP
       Holdings, L.P.




                                            -3-
Case 2:19-cv-00336-JRG Document 132 Filed 09/11/20 Page 4 of 4 PageID #: 4963




                               CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who are deemed to have consented to

   electronic service are being served this September 11, 2020 with a copy of this document

   via the Court’s CM/ECF system.

                                        /s/_Alexander W. Aiken______________




                                              -4-
